—Judgment, Supreme Court, New York County (Laura Drager, J., at suppression hearing; William Leibovitz, J., at jury trial and sentence), rendered November 1, 1999, convicting defendant of criminal possession of a controlled substance in the first and third degrees, and sentencing him to concurrent terms of 15 years to life and 6 to 18 years, respectively, modified, as a matter of discretion in the interest of justice, to the extent of vacating the conviction on the third-degree possessory charge and dismissing that count of the indictment, and otherwise aflirmed.
Two police officers from an anti-crime unit were on patrol in an unmarked car in the Washington Heights section of Manhattan, on a July afternoon in 1997, when they spotted a white Nissan automobile with Florida license plates making a right turn through a steady red light. The officers followed, activating their flashing lights, with the intention of notifying the driver that a right turn on a red light was not permitted in New York City. The Nissan came to a stop on West 156th Street, but as the officers approached the vehicle on foot, the Nissan driver pulled away at a slow speed. The officers quickly returned to their car and gave chase, this time activating their siren horn in addition to the flashing lights. Again, the Nissan came to a stop, but again, just as the officers alighted, the Nissan drove off. As the officers pursued a third time, the Nissan *593nearly struck a pedestrian who was crossing the street. They were able to see a driver and a passenger in the front seat, and defendant seated alone in the back. During the pursuit, defendant turned to face the police car, and then made an unusual movement that appeared as if he were hiding something in the center of the back seat. When the Nissan once again came to a stop, the officers this time approached with their guns drawn, their suspicions now aroused by the cat-and-mouse evasiveness of this out-of-State vehicle, coupled with defendant’s furtive movements in the back seat. Each of the occupants was removed and patted down. One of the officers then went to the back seat to check for a possible weapon between the cushions where defendant had directed his movement. In running his hand along the seat and the center armrest, the officer detected an access panel to the trunk. Believing that defendant might have concealed a weapon there, the officer went to the rear of the car and opened the trunk. Immediately, there was recognition of the strong odor of a chemical commonly used to “cut” or “cook” cocaine. The only item in the trunk was a white plastic bag containing sneakers and something wrapped in foil. As the officer reached into the trunk, his partner, who understood Spanish, heard defendant twice mutter to his companions in that language, “They’re going to find it.” The searching officer retrieved the foil package which concealed a Ziploc bag containing a powdery substance later determined to be almost a kilogram of cocaine.
As a threshold matter, the police acted within their authority in stopping this vehicle and even directing the driver and passengers to exit (see, People v Carvey, 89 NY2d 707, 710). The issue now is whether there were sufficient grounds to conduct a limited search of the vehicle.
The court properly denied defendant’s motion to suppress the drugs recovered from the trunk. Under the totality of the circumstances of this case, where the car in which defendant was riding took an extraordinary series of evasive actions as it was being pulled over for running a red light, coupled with defendant’s furtive activity in the back seat while eyeing the pursuing police car, the officers had actual and specific reason to believe it to be a substantial likelihood that defendant had secreted a weapon in that area, and were thus justified in performing a limited search of the area after removing and frisking the passengers (People v Worthy, 261 AD2d 277, lv denied 93 NY2d 1029; People v Cisnero, 226 AD2d 279, lv denied 88 NY2d 1020). Where a rear-seat passenger makes obvious motions consistent with stashing a possible weapon, *594we see no difference whether the place of concealment is in a container, under the front seat, between the seat cushions, or through an access panel to the trunk (see, People v Peart, 283 AD2d 14).
The Carvey case (supra) bears some discussion because of an additional element that further raised the suspicions of the police. The traffic infraction that led to the initial stop was a missing rear license plate. As the officer approached, he noticed the defendant, seated in the rear, bending down to place something under the seat. The officer then observed that the defendant was wearing a bulletproof vest. The Court of Appeals upheld the limited search. While the additional element of the vest certainly heightened tbe officer’s suspicion of a concealed weapon, our subsequent decision in Worthy (supra) found justification for a search based solely on a traffic infraction coupled with similar furtive movements by an occupant of the vehicle. In sum, the extra ingredient which tipped the scales justifying the search of the auto’s interior in Carvey was the bulletproof vest worn by one of the occupants. Here, the extra ingredient was the escalating evasive action by the driver of the vehicle, carried out with the evident purpose of providing sufficient time for his passenger to secrete a weapon.
Defendant was not deprived of any rights when his attorney consented, in his absence, to the excusal of various prospective jurors for reasons generally related to their availability for service (see, People v Sprowal, 84 NY2d 113, 117). As defendant concedes, he was not entitled to be present at sidebar discussions with prospective jurors concerning such potentially disqualifying factors as their health, family responsibilities and work commitments (People v Velasco, 77 NY2d 469, 473). These were not the types of discretionary determinations by counsel and the court upon which defendant himself could have had a meaningful input.
Since the third-degree possessory charge, while not a lesser included offense of the first-degree charge, arose from possession of the same cocaine without any further activity, dismissal of that non-inclusory concurrent count is appropriate in the interest of justice (see, People v Gaul, 63 AD2d 563, lv denied 45 NY2d 780). Concur — Nardelli, Tom, Wallach and Saxe, JJ.